UDALL, Vice Chief Justice.
On motion for rehearing of this case certain questions were raised with reference to our discussion of petitioner’s third contention dealing with the issuance of a subpoena duces tecum. A discussion of that issue — which pertained to the issuance of the subpoena in support of petitioner’s claimed right to be released from custody on a writ of habeas corpus — was not pertinent nor material to a determination of this case. Therefore, that part of our original opinion which discusses that issue should be disregarded as withdrawn.
Motion for rehearing denied.
BERNSTEIN, C. J., and STRUCK-MEYER, JENNINGS and LOCKWOOD, JJ., concur.